EXHIBIT 10.26a

SECOND AMENDMENT and CONSENT
to
CREDIT AGREEMENT

THIS SECOND AMENDMENT and CONSENT ("Amendment") is made as of December 31, 2002
by and among Steiner Leisure Limited, a company organized under the laws of The
Commonwealth of the Bahamas (the "Borrower"), the financial institutions listed
on the signature pages hereof (the "Lenders") and ABN AMRO Bank N.V., as
contractual representative (the "Administrative Agent"), under that certain
Credit Agreement dated as of July 2, 2001 by and among the Borrower, the
Lenders, the Administrative Agent, SunTrust Bank, as "Syndication Agent" and
BankUnited, FSB, as "Documentation Agent", as amended by the First Amendment,
Waiver and Consent thereto dated as of March 8, 2002 (the "Credit Agreement").
Capitalized terms used but not otherwise defined herein shall have the
respective meanings given to them in the Credit Agreement.

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
the Credit Agreement;

WHEREAS, the Borrower has informed the Lenders that the Borrower is considering
acquiring (i) from Shiseido Investment US, Inc., a company organized under the
laws of Delaware, the remaining 20.22% of the membership interests of Mandara
Spa LLC, a Delaware limited liability company ("Mandara U.S.") through its
Subsidiary, Steiner Spa Limited, a company organized under the laws of The
Commonwealth of The Bahamas ("Mandara Holdings U.S."), and (ii) from Shiseido
Co., Ltd., a company organized under the laws of Japan, the remaining 40% of the
membership interests of Mandara Spa Asia Limited, a company organized under the
laws of the British Virgin Islands ("Mandara Asia") through its Subsidiary,
Steiner Spa Asia Limited, a company organized under the laws of The Commonwealth
of The Bahamas ("Mandara Holdings Asia"), on substantially the terms and
conditions outlined in that certain draft dated December 20, 2002 of the
proposed Equity Exchange Agreement among Mandara Holdings U.S., Mandara Holdings
Asia, Shiseido Investments US, Inc. and Shiseido Co., Ltd. (the "Draft Exchange
Agreement"), and such other related information as has been provided to the
Lenders, whereupon Mandara U.S. and Mandara Asia would become indirect
wholly-owned Subsidiaries of the Borrower (the "Proposed Acquisition");

WHEREAS, the purchase price for the Proposed Acquisition exceeds the limitations
set forth for "Permitted Acquisitions" under the terms of the Credit Agreement;

WHEREAS, the Borrower has requested that the Lenders (i) consent to the Proposed
Acquisition and otherwise treat the Proposed Acquisition as a Permitted
Acquisition under the Credit Agreement and (ii) amend certain other provisions
of the Credit Agreement; and

WHEREAS, the Lenders and the Administrative Agent have agreed to amend the
Credit Agreement and consent to the Proposed Acquisition on the terms and
conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Lenders and the Administrative Agent have agreed to the following amendment and
consent to the Credit Agreement.

--------------------------------------------------------------------------------

Amendments

. Effective as of the date hereof and subject to the satisfaction of the
conditions precedent set forth in
Section 3
below, the Credit Agreement is hereby amended as follows:



Section 1.1

of the Credit Agreement is hereby amended to restate the definitions for "
Shiseido
" and "
Shiseido Note
" in their entirety and to substitute the following defined terms therefor:



"Shiseido" means Shiseido Co., Ltd., a company organized under the laws of
Japan.

"Shiseido Note" means that certain unsecured promissory note amended and
restated as of March 28, 2001 by Mandara U.S. in an aggregate principal amount
of $4,100,000 in favor of Shiseido, as the same may be amended, supplemented or
modified in accordance with Section 7.3(S) hereof.

Section 7.3(S)

of the Credit Agreement is hereby amended to add the words "
, the Shiseido Note
" immediately following each reference to "the Mandara Subordinated Notes"
therein.



Upon the consummation of the Proposed Acquisition, Schedule 6.8 to the Credit
Agreement shall be deemed automatically amended to reflect that the sole
stockholder of Mandara Asia is Mandara Holdings Asia and that the sole
membership interest holder of Mandara Spa LLC is Mandara Holdings U.S.

Consent to Proposed Acquisition

.
Notwithstanding the provisions of
Section 7.3(G)(z)(iv)(a)
and
(b)
of the Credit Agreement to the contrary, effective as of the date hereof and
subject to the satisfaction of the conditions precedent set forth in
Section 3
below, the Lenders hereby agree that (i) the purchase price limitation
applicable to individual Acquisitions under
Section 7.3(G)(z)(iv)(a)
shall not apply to the Proposed Acquisition and (ii) the purchase price
limitation applicable to all Acquisitions occurring during a calendar year under
Section 7.3(G)(z)(iv)(b)
of the Credit Agreement shall not apply to prohibit the Proposed Acquisition.
Consequently, the Lenders hereby (a) consent to the consummation of the Proposed
Acquisition during the calendar year ending December 31, 2002, on substantially
the terms as more particularly described in the Draft Exchange Agreement and (b)
agree to otherwise treat the Proposed Acquisition as a Permitted Acquisition for
all other purposes under the Credit Agreement;
provided
, that:



if the Proposed Acquisition is consummated substantially as contemplated in the
Draft Exchange Agreement, then neither the Parent nor any of its Subsidiaries
shall make any other Acquisitions (whether or not such Acquisitions would comply
with any provisions of Section 7.3(G)) for the remainder of the calendar year
ending December 31, 2002;

--------------------------------------------------------------------------------



if the Proposed Acquisition is not consummated as contemplated in the Draft
Exchange Agreement, then Sections 7.3(G)(z)(iv)(a) and (b) (and all other
provisions of Section 7.3(G)) shall continue to apply to all other Acquisitions
proposed by the Parent or any of its Subsidiaries for the remainder of such
calendar year;

the Borrower shall have delivered to the Administrative Agent a subordination
agreement in form and substance reasonably satisfactory to the Administrative
Agent executed by and among Shiseido, the Administrative Agent, Mandara U.S. and
the Borrower whereby, inter alia, Shiseido shall agree to subordinate payment of
the Indebtedness evidenced by the Shiseido Note and any guarantee therefor
provided by the Borrower or any of its Subsidiaries, to the payment in full in
cash of the Secured Obligations.

no Default or Unmatured Default shall have occurred and be continuing or would
result from the Proposed Acquisition or the incurrence of any Indebtedness in
connection therewith;

either (x) Mandara U.S. and Mandara Asia shall be merged with and into the
Borrower or any wholly-owned Subsidiary immediately following the Proposed
Acquisition, with the Borrower or such wholly-owned Subsidiary being the
surviving entity following such merger or (y) the results of operations of
Mandara U.S. and Mandara Asia shall be reported on a consolidated basis with the
Borrower and its consolidated Subsidiaries;

the purchase is consummated pursuant to a negotiated acquisition agreement on a
non-hostile basis and, if necessary, approved by Mandara U.S.'s and/or Mandara
Asia's board of directors or comparable governing body (and shareholders, if
necessary) prior to the consummation of the Proposed Acquisition; and the
acquisition documents in respect of the Proposed Acquisition are reasonably
satisfactory to the Administrative Agent (including, without limitation, in
respect of representations, indemnities and opinions) and the results of due
diligence in respect of such purchase are reasonably satisfactory to the
Administrative Agent;

the businesses being acquired shall be substantially similar, related or
incidental to the businesses or activities engaged in by the Borrower and its
Subsidiaries on the Closing Date; and

the Borrower shall have delivered to the Administrative Agent and the Lenders a
certificate from one of the Authorized Officers, demonstrating to the reasonable
satisfaction of the Administrative Agent that after giving effect to the
Proposed Acquisition and the incurrence of any Indebtedness permitted by Section
7.3(A) of the Credit Agreement in connection therewith, on a pro forma basis
using historical financial statements obtained from the seller(s) (broken down
by fiscal quarter

--------------------------------------------------------------------------------

 in the Borrower's reasonable judgment the amounts from which shall be
unadjusted unless adjustments thereto have been approved in writing by the
Administrative Agent) in respect of the Proposed Acquisition as if the Proposed
Acquisition and such incurrence of Indebtedness had occurred on the first day of
the immediately preceding twelve-month period ending on the last day of the
Borrower's most recently completed fiscal quarter, the Borrower would have been
in compliance with the financial covenants in Section 7.4 of the Credit
Agreement and not otherwise in Default.



In addition to the foregoing, this consent is contingent on the condition
subsequent that the Borrower and its Subsidiaries shall comply with (x) all of
the requirements of the Collateral Documents in respect of the Proposed
Acquisition and (y) all of the provisions regarding Collateral set forth in the
Credit Agreement and the other Loan Documents with respect to Mandara U.S. and
Mandara Asia, including, without limitation, the delivery of Subsidiary
Guarantees, Collateral Documents, corporate resolutions, opinions and other
documentation in form and substance reasonably satisfactory to the
Administrative Agent in accordance with the terms of Sections 7.2(J), (K) and
(N), in each case, to the full extent applicable and giving effect to any grace
periods provided therein.

Condition of Effectiveness

.
The effectiveness of this Amendment is subject to the condition precedent that:



the Administrative Agent shall have received:

counterparts of this Amendment duly executed by the Borrower, the Required
Lenders and the Administrative Agent;

counterparts of the Reaffirmation attached hereto duly executed by each
Subsidiary Guarantor; and

for the account of each Lender, a fee in the amount of 7.5 basis points on the
sum of (i) such Lender's Revolving Loan Commitment and (ii) the aggregate
outstanding principal amount of such Lender's Term Loans; and

except as expressly provided in Section 2 above, the Borrower is otherwise in
compliance with the conditions contained in Section 7.3(G)(z) of the Credit
Agreement.

Representations and Warranties of the Borrower

.
The Borrower hereby represents and warrants as follows:



This Amendment and the Credit Agreement as modified hereby constitute legal,
valid and binding obligations of the Borrower and are enforceable against the
Borrower in accordance with their terms.

As of the date hereof and giving effect to the terms of this Amendment, (i)
there exists no Default or Unmatured Default and (ii) the representations and
warranties contained in Article VI of the Credit Agreement, as modified hereby,
are true and correct, except for changes reflecting events, conditions or
transactions permitted or not prohibited by the Credit Agreement.

--------------------------------------------------------------------------------



Reference to and Effect on the Credit Agreement and Loan Documents

.



Upon the effectiveness of Sections 1 and 2 hereof, each reference to the Credit
Agreement in the Credit Agreement or any other Loan Document shall mean and be a
reference to the Credit Agreement as modified hereby.

The Borrower reaffirms the terms and conditions of the Credit Agreement and the
Loan Documents executed by it, including, without limitation, the Security
Agreement, the Pledge Agreements, the Collection Account Agreements, the
Intellectual Property Security Agreements and the Real Property Documents, as
applicable, and acknowledges and agrees that except as specifically modified
above, the Credit Agreement and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.

The execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
the Administrative Agent or the Lenders, nor constitute a waiver of or consent
to any provision of the Credit Agreement or any other documents, instruments and
agreements executed and/or delivered in connection therewith.

Governing Law

. THE ADMINISTRATIVE AGENT ACCEPTS THIS AMENDMENT, ON BEHALF OF ITSELF, THE
ARRANGER AND THE LENDERS, AT CHICAGO, ILLINOIS BY ACKNOWLEDGING AND AGREEING TO
IT THERE. ANY DISPUTE BETWEEN THE BORROWER AND THE ADMINISTRATIVE AGENT, THE
ARRANGER, ANY LENDER, OR ANY OTHER HOLDER OF SECURED OBLIGATIONS ARISING OUT OF,
CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED
BETWEEN THEM IN CONNECTION WITH, THIS AMENDMENT OR THE CREDIT AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS, AND WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR
OTHERWISE, SHALL BE RESOLVED IN ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING,
WITHOUT LIMITATION, 735 ILCS SECTION 105/5-1 ET SEQ., BUT OTHERWISE WITHOUT
REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE STATE OF ILLINOIS.



Headings

.
Section headings in this Amendment are included herein for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.



Counterparts

.
This Amendment may be executed by one or more of the parties hereto on any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

STEINER LEISURE LIMITED

,  as the Borrower



 

/s/

Name: Leonard Fluxman

Title: President and Chief Executive Officer

 

 

ABN AMRO BANK N.V

., as Administrative Agent and as a Lender



 

/s/

Name: David Martens

Title: SVP

 

/s/

Name: Nancy Carney

Title: Vice President

 

 

SUNTRUST BANK,

Syndication Agent and as a Lender



 

/s/

Name: Sanja Shank

Title: Assistant Vice President

 

 

BANKUNITED FSB

, as Documentation Agent and as a Lender



 

/s/

Name: Roberto Pelaez

Title: Senior Vice President

Director of Corporate Banking

--------------------------------------------------------------------------------

 

THE INTERNATIONAL BANK OF MIAMI,

N.A., as a Lender



 

/s/

Name: Caridad C. Errazquin

Title: Vice President

 

 

HSBC BANK USA

, as a Lender



 

/s/

Name: Gregory Roll

Title: First Vice President



 